DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2019/0132556) (WO2017163282A1 dated 2017-09-28) in view of Guttman (US 2018/0150694) in view of Fukazawa et al. (US 2014/0205158).

Regarding claim 1, Itoh discloses a method for identifying potential associates of at least one target person, the method comprising: providing a plurality of videos (see para. 0055, where Itoh discusses plurality of video scenes);
identifying appearances of the at least one target person in the plurality of videos (see para. 0055, where Itoh discusses identifying a person in multiple video scenes);
establishing a plurality of video scenes from the plurality of videos, wherein each one of the plurality of video scenes begins at a first predetermined duration before a first appearance of the at  (see para. 0055, where Itoh discusses identifying person and subtracting a first predetermined time from the video scene from when the person appears and adding a second predetermined time to the video scene after the person finishes appearing).
Itoh does not expressly disclose determining individuals who appear in more than a predetermined threshold number of the plurality of video scenes; identifying the individuals as potential associates of the at least one target person.
However, Guttman teaches determining individuals who appear in more than a predetermined threshold number of the plurality of video scenes (see para. 0094, where Guttman discusses detecting persons appearing in more than a number of scenes).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh with Guttman to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Itoh in this manner in order to improve identifying important persons that appear in multiple video frames by comparing the number of appearances to a threshold.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Itoh, while the teaching of Guttman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of tracking persons throughout multiple frames and determining the relationship of 
However, Fukazawa teaches identifying the individuals as potential associates of the at least one target person (see para. 0060-0061, 0094, 0115, where Fukazawa discusses detecting the correlation between persons appearing in image frames).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Itoh and Guttman in this manner in order to improve identifying the relationship of persons that appear in multiple video frames.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Itoh and Guttman, while the teaching of Fukazawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of tracking persons throughout multiple frames and determining the relationship of the detected persons using the different appearances.  The Itoh, Guttman, and Fukazawa systems perform person detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for 

Regarding claim 2, Fukazawa teaches wherein identifying the appearances of a respective target person of the at least one target person from the plurality of videos further comprises: determining an attribute of the respective target person; and identifying, from the plurality of videos, an individual possessing the attribute as the respective target person (see para. 0060-0061, where Fukazawa discusses appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.

Regarding claim 3, Fukazawa teaches wherein the attribute further comprises facial information of the respective target person (see para. 0060, where Fukazawa discusses appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons.

Regarding claim 4, Fukazawa teaches wherein the attribute further comprises a physical characteristic of the respective target person (see para. 0060, where Fukazawa discusses appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons in images.

Regarding claim 5, Itoh teaches wherein the attribute further comprises a behavioural characteristic of the respective target person (see figure 1, where Itoh discusses detecting an object movement in an area).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons in images.

Regarding claim 6, Itoh teaches wherein any one of the plurality of video scenes further comprises one or more camera surveillance footage of a location (see figure 1, figure 2, where Itoh discusses camera surveillance of a location).


Regarding claim 7, Itoh teaches wherein each of the one or more camera surveillance footage shows a different view of the location (see figure 1, figure 2, where Itoh discusses camera surveillance using multiple cameras with different view of a location).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Itoh and Guttman with Fukazawa to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform identifying the relationship of persons in images.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding device.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding device.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding device.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding device.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding device.
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding device.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.
Conclusion
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663